DETAILED ACTION

1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. Receipt is acknowledged of amended claims filed 5/6/22. Claims 1, 7-9, 14 and 20 are amended. Claims 6 and 19 are canceled and new claims 21 and 22 have been added. Claims 1, 14 and 20 are the independent claims.
3. A terminal Disclaimer (TD) was filed 5/6/22 to overcome the ODP rejection of 3/17/22.

Response to Arguments
4. Applicant’s arguments, have been fully considered and are persuasive.  In view of the amendments and TD, the previous rejection has been withdrawn. 

Allowance and reasons for allowance
5. Claims 1, 14 and 20 are allowed and the other claims are allowed by virtue of their dependence on the independent claims.
6. The following is an examiner’s statement of reasons for allowance: prior art fails to disclose or suggest:
Claims 1, 14 and 20:
A system/method/one or more non-transitory computer storage media performed by one or more data processing apparatus,
the method comprising:
wherein comparing the spatial intensity distribution of the plurality of regions of the image to the reference distribution function comprises, for each region:
determining respective parameter values of the reference distribution function that fit the reference distribution function to the spatial intensity distribution of the region; and
using the plurality of fiducial markers to register the image.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Relevant prior art
7. Adams (US 2013/0096392) discloses a method/system performed by one or more data processing apparatus, comprising obtaining a microscope image that depicts a sample and a plurality of fiducial markers having a common fluorescence color but fails to disclose comparing a spatial intensity distribution of a plurality of regions of the image to a reference distribution function. Callahan et al. (US 2014/0126801) teaches using fiducial markers and correlating microscopy captures from a number of different modalities. However, Callahan fails to teach or suggest determining respective parameter values of the reference distribution function that fit the reference distribution function to the spatial intensity distribution of the region as in the instant invention.
In the instant invention, fiducial identification can be used to register fluorescence images obtained at different time using a method and system that uses fewer resources and is more accurate than conventional systems.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEENAKSHI S SAHU whose telephone number is (571)270-3101. The examiner can normally be reached Mon-Fri; 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/MEENAKSHI S SAHU/Examiner, Art Unit 2884